Nunez, J. (dissenting).
I would affirm. In my view the Special Term memorandum opinion accurately sets forth the applicable law. The petition to stay arbitration was properly denied. At the time of the execution of the agreement appellant was not a director; appellant agreed only to use his ‘ ‘ best efforts ”—not illegal efforts — to cause the company to register the Gluck stock. Appellant now contends that the provisions of the agreement as to which arbitration is sought, are illegal because they require him to abrogate his judgment as a director. However, Ms present position flies directly in the face of his own interpretation of the agreement stated shortly before this litigation commenced when he wrote respondent: “ I have not failed to satisfy my obligations under my agreement of May 17,1968 with you. ’ ’
I can see no issue of public policy involved in appellant’s covenant to use his best efforts to persuade the corporation to register Gluck’s stock; this controversy involves only the rights of two individuals under a contract containing a br-oad arbitration provision. Nor does it involve positive violations of legislative enactments requiring the enjoining of arbitration. All issues herein raised are for the arbitrators. “ A written agreement to submit any controversy thereafter arising * * * to arbitration is enforceable without regard to the justiciable character of the controversy * * * the court shall not con- . sider whether the claim * * * is tenable, or otherwise pass upon the merits of the dispute. ’ ’ (CPLB 7501.)
Besides the cases cited by Special Term, see Matter of National Equip. Rental (Amer. Pecco Corp.) (35 A D 2d 132, affd. 28 N Y 2d 639); Matter of All State Tax Serv. of Area 5 (Kerekes Bros.) (34 A D 2d 935); Matter of Vogel (Lewis) (25 A D 2d 212, affd. 19 N Y 2d 589); and Matter of Kaliski v. Rosenberg (34 A D 2d 626, mot. for lv. to app. dsmd. 27 N Y 2d 727).
Capozzoli, J. P., Mabkewich and Macken, JJ., concur with McNally, J.; Nunez, J., dissents in an opinion.
Judgment, Supreme Court, New York County entered on January 13, 1971, reversed, on the law, the motion granted and arbitration stayed. Appellant shall recover of respondent $30 costs and disbursements of tMs appeal.